Citation Nr: 0903154	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
from October 1, 2003, to July 23, 2007, for service-connected 
generalized anxiety disorder. 

2.  Entitlement to an initial rating in excess of 70 percent 
from July 24, 2007, for service-connected generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
September 2003 and had prior active service of six months and 
reserve component service in the Army National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that granted service connection for generalized 
anxiety disorder rated as 30 percent effective from October 
1, 2003.  The Board remanded the issue in February 2007 for 
further development.  

A rating decision in July 2008 assigned a 50 percent rating 
effective from October 1, 2003, and a 70 percent evaluation 
effective from July 24, 2007.  As those ratings are less than 
the maximum available rating, the issue remains on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from October 1, 2003, to July 23, 2007, 
the competent and probative evidence preponderates against a 
finding that the symptoms and manifestations of the veteran's 
service-connected psychiatric disorder result in occupational 
and social impairment in most areas or in total occupational 
and social impairment.

2.  For the period from July 24, 2007, the competent and 
probative evidence preponderates against a finding that the 
symptoms and manifestations of the veteran's service-
connected psychiatric disorder result in total occupational 
and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for generalized anxiety disorder have not been met 
for the period from October 1, 2003, to July 23, 2007.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.130, Diagnostic Code (DC) 9400 (2008).

2.  The criteria for an initial rating in excess of 70 
percent disability rating for PTSD have not been met for the 
period from July 24, 2007.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code (DC) 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
generalized anxiety disorder.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).,  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2008).

The veteran disagreed with the initial 30 percent rating 
assigned when service connection was granted for generalized 
anxiety disorder.  During the appeal, the RO assigned staged 
ratings with a 50 percent rating assigned effective October 
1, 2003, and a 70 percent rating assigned effective July 24, 
2007.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected generalized anxiety disorder 
is rated using the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2008).  A 50 percent 
disability evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9400 (2008).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9400 (2008). 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9400 (2008). 

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
ranging from 71 to 80 reflect that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work). GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.   GAF scores in 
the range of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores in the range of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130 (2008); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

After a review of the evidence, the Board finds that an 
initial rating in excess of 50 percent for the period from 
October 1, 2003, to July 23, 2007, and in excess of 70 
percent from July 24, 2007, is not warranted. 

Service medical records show that shortly after the veteran 
had enlisted with the Army Reserve his unit was activated 
with future deployment to a combat situation.  Within 
approximately two months after activation, based on 
manifestations of anxiety and an episode of chest pain, later 
thought to have been a panic attack, the veteran was 
evaluated and diagnosed with anxiety disorder, not otherwise 
specified, with a history of panic disorder.  An evaluation 
in April 2003 described a panic disorder with depression.  
The veteran was found unfit for military duty and was 
attached to a Medical Holding Company to await separation 
from service which occurred in September 2003.  

When evaluated at a VA Psychiatric Intervention Center in 
October 2003 and November 2003, the veteran had good grooming 
and hygiene and was cooperative.  His speech was spontaneous, 
coherent and fluent with adequate volume and production.  His 
mood was well in October 2003 and anxious in November 2003.  
His affect was appropriate.  His thought process was 
coherent, goal directed, relevant and he had no racing 
thoughts.  He had no suicidal or homicidal ideation.  He had 
no auditory or visual hallucinations and no illusions.  He 
was alert and oriented times three.  His recent and remote 
memory were intact and he had good concentration and 
attention.  His insight and judgment were good.  He was 
taking medication.  The diagnoses were anxiety disorder not 
otherwise specified by history and panic attacks by history.  
A GAF score of 75 was assigned.  

At a psychiatric consultation at a Mental Hygiene Clinic in 
December 2003, the veteran was alert, coherent, and relevant 
but had difficulty answering questions related to his 
symptoms and the use of prescribed medications.  He was not 
suicidal, homicidal, delusional, or hallucinating.  He was 
well oriented.  The assessment was history of generalized 
anxiety disorder that was stable with medications.  A GAF of 
40 was assigned.  A January 2004 progress note indicates the 
veteran's history of anxiety disorder was stable with current 
management.  A GAF score of 60 was assigned.  

At a VA mental disorders examination in June 2004, the 
veteran was appropriately dressed with adequate hygiene and 
was cooperative.  He was alert and in contact with reality.  
His thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions or 
hallucinations.  He had no phobias, no obsessions, and no 
suicidal ideas.  He reported occasional panic attacks.  His 
mood was anxious.  His affect was broad and appropriate.  He 
was oriented in person, place, and time.  His memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was normal, his judgment was good, and 
his insight was adequate.  The examiner opined that the 
veteran's signs and symptoms were moderately interfering with 
his employment and social functioning.  There was no 
impairment of thought process and communication and no 
evidence of inappropriate behavior.  He was able to maintain 
basic activities of daily living.  The diagnosis was 
generalized anxiety disorder with panic attacks and a GAF of 
60 was assigned. 

A private psychiatric evaluation in September 2004 noted the 
veteran became anxious and nervous while trying to solve the 
problems inside of and outside of household.  The private 
psychiatrist had seen the veteran on a monthly basis since 
May 2004.  On examination, the veteran was noted as unclean.  
His voice was slow with logical and coherent articulation.  
His affect was sad.  His attitude was cooperative.  His motor 
behavior was slow.  He was isolated or withdrawn.  He denied 
auditory, visual, or tactile hallucinations.  He denied 
suicidal or homicidal ideas.  He had poor control impulses.  
He had poor interpersonal relationships.  His mood was 
anxious and depressive.  He was in contact with reality.  His 
memory was adequate and concentration was poor.  The private 
psychiatrist commented that the veteran's psychiatric 
symptoms had been accelerating with his physical illness and 
stress, which had disabled him to perform any kind of labor.  
The veteran described not visiting with family, friends, or 
neighbors.  The conclusion was that the veteran was not 
mentally competent to carry out any kind of task and would 
not be able to achieve it.  He needed to continue in 
psychotherapy for the remainder of his lifetime. 

On a checklist of occupational functioning, the veteran was 
evaluated as having no ability in order to operate in this 
area.  He was judged not able to understand and remember 
complex instructions or instructions not complex at work.  He 
was seriously limited in maintaining, understanding, and 
remembering simple instructions.  He had no ability to 
maintain a good personal appearance or a stable emotional 
manner.  He was seriously limited in demonstrating reality 
and relaxation.  The diagnosis was severe major depression 
with psychotic features.  

At a VA mental disorders examination in January 2005, the VA 
examiner noted the September 2004 private psychiatric 
evaluation and report and commented that the psychiatrist 
described anxiety but diagnosed severe major depression with 
psychotic features.  However, no psychotic features were 
described.  January 2005 clinical findings were fair 
concentration, fair memory, clear and coherent speech, and 
fair insight and judgment.  He was not suicidal or homicidal.  
No impairment of thought processes or communications were 
reported.  No delusions or hallucinations were described.  No 
inappropriate behavior was claimed.  The veteran complained 
of inability to deal with people due to his irritability and 
aggressive reactions.  He was oriented and no gross memory 
loss was reported.  The veteran complained of having panic 
attacks and getting very anxious.  He also suffered sleep 
impairment.  The diagnosis was generalized anxiety disorder.  
A GAF of 60 was assigned.

The VA examiner considered that, as on the June 2004 VA 
psychiatric evaluation, the current diagnosis was generalized 
anxiety disorder.  The VA examiner considered the diagnosis 
of major depression with psychotic features given by a 
private psychiatrist was erroneous since his evaluation, 
findings, descriptions, and conclusion did not fulfill the 
diagnostic criteria for such a diagnosis.

The veteran's private psychiatrist provided an evaluation 
report in May 2005.  The veteran was casually groomed.  His 
speech was slow and loud.  He had no difficulty naming 
objects or repeating phrases.  There were signs of severe 
depression.  His thought content was depressed.  His speech 
and thinking appeared slowed by depressed mood.  He denied 
suicidal ideas or intentions.  There were no signs of 
hallucinations, delusions, bizarre behaviors, or other 
indicators of psychotic process.  Associations were intact, 
thinking was logical, and thought content was appropriate.  
His cognitive functioning was intact.  His short term memory 
and long term memory were intact, as was his ability to 
abstract and do arithmetic calculations.  He was fully 
oriented.  His cognitive functioning appeared in the 
borderline range.  His social judgment was poor.  There were 
signs of anxiety and he was easily distracted.  The diagnoses 
were recurrent major depressive disorder and post-traumatic 
stress disorder.  The GAF score was 60/50.   

A March 2006 psychiatric evaluation by the veteran's private 
psychiatrist had findings of the veteran being unclean.  He 
had a low voice with logical and coherent articulation.  His 
facial expression was of sadness.  His attitude was of 
cooperation.  His motor behavior was slow.  He was not 
isolated or withdrawn.  He denied auditory, visual, or 
tactile hallucinations.  He denied suicidal or homicidal 
ideas.  He had poor control impulses and poor interpersonal 
relationship.  His mood was anxiety and depressive.  He had 
contact with reality, adequate memory, and poor 
concentration.  The diagnoses were major severe depression 
with psychotic features and post traumatic stress disorder.  
The GAF score assigned was 65/60.  

A January 2007 psychiatric evaluation by the veteran's 
private psychiatrist noted that on examination, the veteran's 
voice was low.  Articulation was clear, logical, and 
coherent.  His facial expression was of sadness.  He 
maintained eye contact and was cooperative.  He did not 
present hallucinations and denied suicidal or homicidal 
ideas.  He had a poor control of impulses and poor 
interpersonal relationship.  He had no paranoia or delirium.  
His mood was depressive and anxious.  He had appropriate 
contact with reality.  His memory was adequate and 
concentration was poor.  He had poor abstraction, judgment, 
and intro-vision.  Some other symptoms noted on a checklist 
were not completely consistent with the findings reported on 
examination.  The veteran's functional limitation was extreme 
in restriction of activities of daily living; maintaining 
social functioning; concentration, persistence or pace 
resulting in failure to complete tasks in timely manner; and 
episodes of deterioration or decompensation in work or work-
like settings.  The diagnoses were major severe depression 
with psychotic features and post traumatic stress disorder.  
The GAF assigned was 65/60.  The private psychiatrist wrote 
that the veteran was not mentally competent to carry out any 
kind of task and would not be able to achieve it.  He would 
need to continue in psychotherapy for the remainder of his 
lifetime.  

A Social Security Administration (SSA) decision in January 
2007 found the veteran was disabled under appropriate 
sections of the Social Security Act from March 2003 through 
the date of the decision.  The Administrative Law Judge 
considered a State agency medical opinion, the veteran's 
private treating psychiatrist's opinion, and the testimony of 
a medical expert at a hearing.  Less weight was afforded the 
State agency medical opinion, and the Administrative Law 
Judge found that due to the veteran's psychiatric symptoms, 
he had marked restriction of activities of daily living, 
marked difficulties in maintaining social functioning, and 
marked difficulties in maintaining concentration, 
persistence, or pace.  The favorable decision was based on 
the veteran's suffering from anxiety related disorders with 
recurrent and severe panic attacks that had caused 
significant limitations in his ability to perform basic work 
activities.

Private treatment records from May 2004 to June 2007 show at 
the initial evaluation in May 2004, the veteran was oriented 
in time, space and person.  The GAF assigned was "05 60".  
During that time period, the medical evidence shows no 
findings of the veteran having hallucinations or suicidal or 
homicidal ideas.  He had serious depression, anxiety, impulse 
control and no panic.  There was no change of diagnosis.  For 
the last several months, his condition had improved.  

VA outpatient treatment records from October 2003 to 
September 2007 show that the veteran was seen on a periodic 
basis for follow-up of his anxiety disorder.  GAF scores 
assigned during this period ranged from 40 to 75, with the 
majority being a score of 60.  In October 2005, the veteran 
reported he had an imaginary friend who talked with him and 
the last time was three months earlier.  However, he denied 
visual or auditory hallucinations at the time of the mental 
status examination.  A GAF of 60 was assigned.  In July 2007, 
the veteran was hospitalized for the first time for 
approximately a week and a half based on suicidal ideations.  
He reported a worsening of depressive symptoms since three 
weeks earlier.  At the time of admission, his GAF score was 
30.  He had no homicidal ideas and no auditory or visual 
hallucinations were present.  At discharge in early August 
2007 he was coherent, relevant, and logical.  He denied 
suicidal or homicidal ideas and reported no auditory or 
visual hallucinations.  He was alert, awake, and oriented in 
regards to person, place, and time.  His memory appeared 
grossly intact.  His insight and judgment were fair.  A GAF 
score of 45 was assigned.  The diagnoses at discharge were 
severe recurrent major depressive disorder and generalized 
anxiety disorder by history.

Following his hospital discharge, the veteran was followed at 
a private day hospital for approximately two and a half weeks 
in August 2007 for severe major recurrent depression with 
psychotic features.  At discharge a GAF score of 50-55 was 
assigned.  

In mid-August 2007 the veteran was seen at a VA medical 
center for a refill of a prescription given to him at the day 
hospital.  Upon interview, the veteran related still having 
some anxiety and insomnia but denied hallucinations, suicidal 
plan or ideas or homicidal ideas.  He was calm and 
appropriately dressed and groomed.  His speech was 
spontaneous, coherent, logical, and relevant.  He felt better 
and his mood and affect were appropriate.  He denied suicidal 
or homicidal thoughts, plans, or ideas.  The diagnoses were 
severe recurrent major depressive disorder and generalized 
anxiety disorder by history.  The GAF score assigned was 65.  
The examiner commented that the veteran had recently been 
discharged from psychiatry intensive care unit in early 
August 2007 and was in therapy at a day hospital.  The 
examiner noted that the veteran was clinically improved as 
per the interview and external signs when compared with a 
previous evaluation done by the examiner.  

A VA outpatient treatment record in September 2007 indicates 
that the veteran reported that he became suicidal during the 
summer because he was not able to cope with all his medical 
ailments.  He stated that he still felt a bit depressed but 
had been coping better.  Clinical findings were that he was 
alert and coherent.  He seemed calm but constricted in 
affective responses.  No paranoid delusions were elicited and 
voices were denied.  His sleep had improved.  His mood was 
euthymic.  He denied suicidal and aggressive thoughts, plans, 
and intent.  The assessment was that the veteran seemed 
stable.  

After evaluating the evidence, the Board finds that for the 
period from October 1, 2003, to July 23, 2007, the veteran's 
disability picture due to his service-connected generalized 
anxiety disorder does not more nearly approximate the 
criteria required for a 70 percent rating under DC 9400.  38 
C.F.R. § 4.7.  The evidence discussed above does not 
demonstrate that the service-connected psychiatric disorder 
is by itself productive of occupational and social impairment 
with deficiencies in most areas.  The private and VA medical 
records do not show the veteran demonstrated suicidal 
ideation or obsessional rituals interfering with activities.  
His speech was primarily described as logical, coherent 
articulation, fluent, with no evidence of disorganized 
speech.  Illogical, obscure, or irrelevant speech was not 
noted.  Spatial disorientation was not shown as the veteran 
was consistently fully oriented.  Poor impulse control due to 
irritability was noted and in October 2005 when the veteran 
described an incident with policemen who intervened with his 
wife due to a transit violation.  However, unprovoked 
irritability with periods of violence is not shown.  

The veteran described recurrent panic attacks and usually 
reported feeling sad and depressed.  However, the evidence 
does not show it affected his ability to function 
independently, appropriately and effectively.  There is some 
evidence that the veteran had difficulty in adapting to 
stressful circumstances.  Although the private psychiatrist 
noted the veteran was unclean during at least two 
examinations, at another private evaluation, he was casually 
groomed and at VA examinations the veteran was noted to have 
adequate hygiene.  To the extent more severe symptoms were 
described by the private psychiatrist, the assigned GAF 
scores do not reflect the presence of the same nor were 
severe symptoms found on VA examinations.  GAF scores 
assigned at VA outpatient treatment from October 2003 to 
March 2006 ranged from 75 to 40 with the majority of the 
scores in the moderate range.  GAF scores assigned by his 
private psychiatrist on examination were primarily in the 
range of moderate and mild symptoms.  A GAF score assigned at 
VA examinations in June 2004 and January 2005 was 60 which is 
the high end of the range of moderate symptoms.  Also the 
June 2004 VA examiner opined that the veteran's signs and 
symptoms moderately interfered with his employment and social 
functioning.  

While the veteran has indicated that he is frequently 
irritable and has difficulty with interpersonal 
relationships, it appears that despite those symptoms, he 
does not always interpersonally isolate himself.  The 
inability to establish and maintain effective relationships 
was not shown.  While he may have some difficulty forming 
effective relationships, an inability to do so is not 
demonstrated in the record.  The veteran has been living with 
his wife and a child.  The veteran also reported on 
examination in September 2004 that he did not drive and 
relatives or friends provided him with transportation.  

In sum, the Board finds that the veteran's symptoms do not 
more nearly approximate a 70 percent rating for the period 
from October 1, 2003, to July 23, 2007.  Equivalent symptoms 
for an evaluation greater than 50 percent have not been 
shown.  

Furthermore, the Board finds that for the period from October 
1, 2003, to July 23, 2007, and for the period from July 24, 
2007, the veteran's disability picture due to his service-
connected generalized anxiety disorder does not more nearly 
approximate the criteria required for a 100 percent rating.  
38 C.F.R. § 4.7.  

The Board notes that the veteran is in receipt of disability 
benefits from SSA based on his psychiatric disorder.  
However, a decision granting the veteran SSA benefits is not 
controlling in a VA claim decision.  Roberts v. Derwinski, 2 
Vet. App. 387 (1992) (the fact that SSA has ruled that a 
veteran is disabled, under SSA law, does not establish, in 
and of itself, that the veteran is permanently and totally 
disabled for purposes according to the laws and regulations 
governing VA).  The SSA decision indicated that the veteran's 
symptoms caused significant limitations in his ability to 
perform basic work activities but did not indicate that the 
veteran had total occupational and social impairment.  The 
Board notes that the criteria used by the SSA in making such 
a determination differ from those shown in the regulations by 
which the Board is bound. 

Although the veteran's private psychiatrist wrote that the 
veteran's psychiatric symptoms disabled him to perform any 
kind of labor, that psychiatrist assigned a GAF score of 
60/50 in May 2005, a GAF score of 65/60 in March 2006, and a 
GAF score of 65/60 in January 2007.  Those scores reflect the 
highest score of serious symptoms, the highest score of 
moderate symptoms and a mid-range score of mild symptoms with 
most of the scores in the range of moderate and mild 
symptoms.   Those symptoms do not more nearly approximate 
total occupational and social impairment.  Furthermore, the 
Board finds that the VA examiners' findings are more 
persuasive because their findings are more appropriate to the 
findings of symptomatology by multiple examiners.

The evidence does not show the veteran had persistent danger 
of hurting himself or others.  Prior to his hospitalization 
in July 2007, the veteran consistently denied suicidal or 
homicidal ideation.  At the time of admission in July 2007 
for suicidal ideation, the veteran denied homicidal ideation.  
On discharge in August 2007 and when seen for follow-up the 
veteran denied suicidal or homicidal ideation.  

Although the veteran reported in October 2005 that he talked 
to an imaginary friend and the last time was three months 
earlier, the other evidence during the period shows that he 
consistently denied delusions or hallucinations.  The Board 
finds that persistent delusions or hallucinations are not 
shown.  

Although the private medical evidence indicates some 
limitation of memory with regard to remembering and following 
instructions, clinical findings at private and VA 
examinations indicate the veteran's memory was intact and 
adequate.  There is no evidence that he suffered memory loss 
for names of close relatives, own occupation or own name.  
Although there was some evidence that at two examinations in 
the period prior to his hospitalization, the veteran was 
described as unclean, other evidence shows his grooming was 
adequate.  After his hospitalization, the evidence indicates 
the veteran was appropriately dressed and groomed.  Although 
a private psychiatrist in January 2007 indicated the veteran 
had extreme functional limitation in restriction of 
activities of daily living, at that examination a GAF score 
of 65/60 was assigned which indicates moderate to mild 
symptoms.  The evidence overall does not indicate 
intermittent inability to perform activities of daily living 
including maintenance of minimal personal hygiene.  The 
veteran was consistently described as oriented.  
Disorientation to time or place is not shown.  Symptoms of 
gross impairment in thought processes or communication are 
not shown.  The evidence shows the veteran's speech was 
coherent, logical, and relevant.  His thought process was 
coherent, goal directed, and relevant.  There was no evidence 
of inappropriate behavior.  

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The evidence does not show total social and 
occupational impairment due to a service-connected 
psychiatric disorder.  

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his anxiety disorder necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  38 C.F.R. § 
3.321(b)(1).  The Board finds that to the extent that his 
psychiatric disorder interferes with employment, that is 
contemplated in the 50 percent and 70 percent ratings already 
assigned.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence is against an 
increased rating for any of the staged ratings presently 
assigned for the psychiatric disorder and for additional 
staged ratings.  The manifestations exhibited by the veteran 
as presented in the evidence submitted in support of his 
request are appropriately evaluated with the current staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
preponderance of the evidence is against the assignment of an 
initial disability rating in excess of 50 percent for the 
period from October 1, 2003, to July 23, 2007; and in excess 
of 70 percent from July 24, 2007.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
the period from October 1, 2003, to July 23, 2007, is denied.

Entitlement to an initial rating in excess of 70 percent for 
the period from July 24, 2007, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


